DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Claims 1, 20, 22, and 23 have been amended, claims 12, 17-19, and 21 have been canceled, and claims 1-11, 13-16, 20, and 22-24 remain pending in this application. 
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites the limitation “is engages” in lines 6-7. It appears that this limitation should read --is engaged--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 20 recites the limitation “at least one strap which is secured … to said at least one hole” in lines 6-7. However, claim 20 previously recites “a plurality of inserts that are reversibly placeable on a footbed of a piece of footwear” in lines 2-3. The recitation in lines 2-3 indicate that the footbed is not positively claimed. However, the recitation in lines 6-7 recites a positive relationship between the inserts and the footbed. It is not clear if the claim is directed to the combination of a plurality of inserts and a footbed of a piece of footwear (as indicated in lines 6-7), or to the subcombination of a plurality of inserts for use with a footbed of a piece of footwear (as indicated by lines 2-3). Applicant should amend the claims to either clearly positively claim the footbed, or to remove any positively claimed relationship between the inserts and the footbed. For purposes of examination it appears that the claim is directed to the subcombination of a plurality of inserts for use with a footbed, and therefore the at least one strap is configured to be secured to the at least one hole of the inserts.
	Claim 23 recites the limitation "said affixing mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it appears that the affixing mechanism is the liner attachment of claim 22.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos (US 7,210,250) in view of Thompson (US 2,641,068).
Regarding claim 22, Gallegos discloses a footwear product including: an insert (insole 2) that is removably affixed to a footbed of a piece of footwear; the insert comprising at least one liner attachment (attachment members on top side and bottom side; column 7, line 65-column 8, line 2; column 4, lines 55-61); the insert comprising a top and a bottom; wherein said liner attachment removably affixes the insert to the footbed when the top is engaged with the footbed and when the bottom is engaged with the footbed (wherein the attachment members are located on both the top and bottom surface of the insert); wherein the top comprises at least a first and second functional outer surface (top surfaces 20, 25, 31, 37, 43), wherein all the functional outer surfaces all have different physical characteristics from each other; wherein the insole has an outer profile that generally matches the shape of a foot (column 2, line 65-column 3, line 64; column 4, lines 9-24; Fig. 1). 
Gallegos discloses that the bottom side may have varying characteristics (column 5, lines 38-40), but does not specifically disclose first and second functional outer surfaces. Thompson teaches a reversible insole such that the top and bottom have different functional outer surfaces, and the insert is reversible such that the insert may be oriented with either the top surface in contact with a foot of a wearer of the piece of footwear or the top in contact with the footbed of the piece of footwear (column 1, lines 1-9. 49-54; column 2, lines 6-16; column 3, lines 24-42; Fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the insert of Gallegos reversible, as taught by Thompson, such that the top and bottom have different functional outer surfaces, in order to provide a more useful insert which can provide the user with a variety of characteristics, depending on the needs of the individual user. Gallegos previously teaches that the surface facing the foot may have at least a first and second functional outer surface, and 
Regarding claim 23, Gallegos discloses that the affixing mechanism may be a magnet, or hole (such as the eye of a hook and eye fastener) (column 4, lines 55-58).
Regarding claim 24, Gallegos discloses that the top surface comprises at least three functional outer surfaces which are separate from one another (Fig. 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos and Thompson, as applied to claims 1-3, further in view of Celia (US 7,908,772).
Regarding claim 1, Gallegos discloses a footwear product including: an insert (insole 2) that is reversibly placeable on a footbed of a piece of footwear (wherein the insole in capable of being flipped over and placed with either side facing upwards); the insert comprising a top and a bottom; wherein the insert comprises at least one hole (such as the eye of a hook and eye fastener; column 7, line 65-column 8, line 2; column 4, lines 55-61); wherein the at least one hole is capable of being secured to at least one strap on the footbed to reversibly place the insert onto the footbed; wherein the top comprises at least a first and second functional outer surface (top surfaces 20, 25, 31, 37, 43), wherein all the functional outer surfaces all have different physical characteristics from each other; wherein the insole has a profile analogous with the shape of a foot such that the insert may be oriented with either the top surface in contact with a foot of a wearer of the piece of footwear or the top in contact with the footbed of the piece of footwear (column 2, line 65-column 3, line 64; column 4, lines 9-24; Fig. 1). 
Gallegos discloses that the bottom side may have varying characteristics (column 5, lines 38-40), but does not specifically disclose first and second functional outer surfaces. Thompson teaches a reversible insole such that the top and bottom have different functional outer surfaces, and the insert is reversible such that the insert may be oriented with either the top surface in contact with a foot of a 
The combination of Gallegos and Thompson does not disclose a plurality of inserts, each of the inserts having a unique combination of outer surfaces. Celia teaches providing a plurality of inserts (footbeds 36), each insert having different physical characteristics (column 4, lines 30-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of inserts each having different physical characteristics, as taught by Celia, in order to allow a user to select the insert which best matches their needs.

Claims 1-6, 8, 9, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos (US 7,210,250) in view of Thompson (US 2,641,068) and Neiley (US 2014/0082966).
Regarding claim 1, Gallegos discloses a footwear product including: an insert (insole 2) that is reversibly placeable on a footbed of a piece of footwear (wherein the insole in capable of being flipped over and place with either side facing upwards); the insert comprising a top and a bottom; wherein the top comprises at least a first and second functional outer surface (top surfaces 20, 25, 31, 37, 43), wherein all the functional outer surfaces all have different physical characteristics from each other; wherein the insole has a profile analogous with the shape of a foot such that the insert may be oriented 
Gallegos discloses that the bottom side may have varying characteristics (column 5, lines 38-40), but does not specifically disclose first and second functional outer surfaces. Thompson teaches a reversible insole such that the top and bottom have different functional outer surfaces, and the insert is reversible such that the insert may be oriented with either the top surface in contact with a foot of a wearer of the piece of footwear or the top in contact with the footbed of the piece of footwear (column 1, lines 1-9. 49-54; column 2, lines 6-16; column 3, lines 24-42; Fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the insert of Gallegos reversible, as taught by Thompson, such that the top and bottom have different functional outer surfaces, in order to provide a more versatile insert which can provide the user with a variety of characteristics, depending on the needs of the individual user. Gallegos previously teaches that the surface facing the foot may have at least a first and second functional outer surface, and therefore the bottom of the reversible insole would also have at least a first and second functional outer surface.
Gallegos discloses that the insert comprises an arch support (arch section 36; column 7, lines 11-18; Fig. 1), but does not specifically disclose that the arch support contours to an arch of a right foot when the top is engaged with the footbed and contours to the arch of a left foot when the bottom is engaged with the footbed. Neiley teaches an insert (insole 10) for an article of footwear which is reversibly placed within the footwear. The insert includes an arch support (arch support 20, 30) which contours to an arch of a right foot when the top is engaged with the footbed and contours to the arch of a left foot when the bottom is engaged with the footbed (paragraphs 0019, 0020, 0024; Fig. 1, 3, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Gallegos discloses that one of the multiple functional outer surfaces comprises a first construction having a first attribute (such as cushioning abilities), and a second of the multiple functional outer surfaces comprises a second construction having a second attribute (such as a low co-efficient of friction) that is different from the first attribute (column 5, line 66-column 6, line 38).
Regarding claim 3, Gallegos discloses that the first attribute comprises a material composition (column 6, lines 22-38).
Regarding claim 4, Gallegos discloses that the material composition may be a non-woven fiber (such as felt; column 6, line 26), but does not disclose the specific hardness of the fiber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a non-woven fiber having a hardness of approximately 0-35 measured on the Shore durometer Scale O in order to use a material providing sufficient support and durability.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Gallegos discloses that the material composition may be an elastic polymer (column 6, lines 1-3, 26-36), but does not disclose a hardness of approximately 36-70 measured on the Shore Durometer Scale O. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an elastic polymer having a hardness of approximately 36-70 measured on the Shore durometer Scale O in order to use a material providing sufficient support and cushioning.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 8 and 11, Gallegos discloses that the first attribute comprises a surface geography, such as raised or indented shapes (protrusions 44; column 3, lines 50-52; column 6, lines 14-18).
Regarding claim 9, Gallegos discloses that the surface geometry comprises ridges (protrusions 44; column 3, lines 50-52; column 6, lines 14-18).
Regarding claim 13, Gallegos discloses that the first attribute comprises a moisture wicking property or moisture absorbing property (such as a cotton material; column 6, line 26).
Regarding claim 15, Gallegos discloses that the first attribute comprises a massaging property or posture correcting property (protrusions 44; column 6, lines 56-59).
Regarding claim 16, Gallegos discloses that the first attribute comprises a temperature modulating property or traction modulating property (such as a rubber, fur, or foam material, which have insulating properties; column 6, lines 21-35).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos, Thompson, and Neiley, as applied to claims 1-3, further in view of Celia (US 7,908,772).
The combination of Gallegos, Thompson, and Neiley does not specifically teach a bactericide or odor reducing property. Celia teaches that a footwear insert (footbed) may include a bactericide or odor reducing property (column 6, lines 1-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a bactericide, as taught by Celia, to one of the functional outer surfaces of the combination of Gallegos and Thompson in order to reduce odor within the footwear element.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos, Thompson, and Neiley, as applied to claims 1-3, further in view of Rohde et al. (US 6,484,419), herein Rohde.
The combination of Gallegos, Thompson, and Neiley does not disclose a surface geography comprising embroidered patterns. Rohde teaches that an insole may include embroidered patterns to provide a distinctive look or identify the manufacturer of the shoe (column 5, lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided embroidered patterns, as taught by Rohde, to the insert of Gallegos and Thompson in order to provide a distinctive look or identify the manufacturer of the shoe.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. Applicant argues that neither Gallegos nor Thompson disclose straps or holes in the liner which are used to tie down the liner to a shoe. However, as discussed in the rejection above, Gallegos does disclose holes in the liner (such as the eye of a hook and eye fastener) which may be used to attach the liner to a shoe. Further, claim 20, as best understood, does not positively claim the footbed, or the straps attached to the footbed. The hole on the liner of Gallegos would be capable of being secured by a strap on a footbed.
	Applicant argues that Gallegos does not disclose using only the bottom member of the insert, or flipping over the insert such that the top layer engages the footbed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The insert of Gallegos is clearly capable of being placed on a footbed with the top surface facing down, and the attachments on the top surface are capable of removably affixing the inert to a footbed. 

	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732